Appellant again stresses the only bill of exception found in the record, which was discussed in our original opinion, and which relates to complaint of the argument of the district attorney. It was improper for him to refer to evidence which had been withdrawn, and in some instances cases have been reversed on that ground. In determining whether such an occurrence would demand a reversal the whole record must be looked to and not the particular incident complained of. When the entire record is considered, in connection with the prompt action of the court in withdrawing the objectionable remark, we are not impressed with the view that we would be justified in ordering a reversal.
The motion for rehearing is overruled.
Overruled.